In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 18‐1070 
MARSHALL SPIEGEL, 
                                                  Plaintiff‐Appellant, 
                                  v. 

CORRINE MCCLINTIC and VILLAGE OF WILMETTE, 
                                    Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
                No. 16 C 9357 — Sara L. Ellis, Judge. 
                     ____________________ 

  ARGUED DECEMBER 4, 2018 — DECIDED FEBRUARY 14, 2019 
               ____________________ 

   Before BAUER, KANNE, and BRENNAN, Circuit Judges. 
    KANNE, Circuit Judge. Matthew Spiegel believes that Cor‐
rine McClintic (and her husband William) have been violating 
condominium  association  rules  since  the  McClintics  pur‐
chased  a  unit  in  the  building  where  he  lives.  To  document 
their perceived violations, Spiegel took to photographing and 
filming the McClintics. In response to his less‐than‐subtle sur‐
veillance, Corrine McClintic began filing police reports. Spie‐
gel was not arrested. But members of the Village of Wilmette 
2                                                               No. 18‐1070 

Police Department threatened him with arrest for disorderly 
conduct if he persists in photographing and videotaping the 
McClintics.  Spiegel  subsequently  sued  Corrine  and  the  Vil‐
lage of Wilmette. In his second amended complaint—the dis‐
missal  of  which  Spiegel  now  appeals—he  argues  that  Wil‐
mette and McClintic conspired together to violate his consti‐
tutional rights. He further claims that Corrine intruded upon 
his  seclusion,  in  violation  of  Illinois  law,  by  photographing 
the  interior  of  his  condominium.  Because  Spiegel  has  not 
identified a constitutional violation or shown that he suﬀered 
damages  from  the  alleged  intrusion  upon  his  seclusion,  we 
aﬃrm the dismissal. 
                                          I. BACKGROUND 
    We  take  the  well‐pleaded  allegations  from  Spiegel’s  sec‐
ond amended complaint as true.1 Marshall Spiegel has lived 
in a condominium building in Wilmette, Illinois for 22 years. 
In 2015, Corinne and William McClintic bought a unit in the 
building. Despite condominium association rules which pro‐
hibit renting out units, the McClintics did so. They do not live 
in the building but use the building pool almost daily.  
      1. Spiegel’s Surveillance of Corrine McClintic 
    Spiegel explains that, “to protect himself from false allega‐
tions,” he began “documenting violations of the Association’s 


                                                 
1  For  reasons explained  below, Spiegel’s  motion  for leave  to file a  third 

amended  complaint  was untimely.  Accordingly,  the  few  additional fac‐
tual allegations Spiegel advances in that proposed complaint are not rele‐
vant to our analysis. Spiegel also makes several new factual assertions in 
his brief. Those facts would not change our analysis even if Spiegel had 
included them in his complaint. 
No. 18‐1070                                                        3 

rules  by  the  McClintics.”  Specifically,  he  began  photo‐
graphing  and  videotaping  the  couple.  His  second  amended 
complaint  is  interspersed  with  pictures  of  the  McClintics 
around  the  building.  In  most  of  the  photos,  the  person  pic‐
tured is looking directly at the camera.  
    The tensions between Spiegel and the McClintics quickly 
escalated.  Corrine  filed  numerous  police  reports  between 
June and October 2016. In one report—in June 2016—Corrine 
told oﬃcers that Spiegel jumped in front of her car and pho‐
tographed her. In response, Wilmette police oﬃcers warned 
Spiegel against causing further problems. Spiegel told the of‐
ficers that the report contained false allegations and argued 
that his conduct did not violate the disorderly conduct ordi‐
nance, but the oﬃcers “insisted that Spiegel had broken the 
law.”  On  September  20,  2016,  Spiegel  videotaped  Corrine, 
William, and another unit owner talking near the pool. Cor‐
rine  reported  to  the  Wilmette  police  that  Spiegel  was  vide‐
otaping her in her bathing suit (an allegation he denies) and 
asked that they arrest him for disorderly conduct. On October 
7, 2016, Spiegel documented Corrine McClintic attempting to 
evade a process server in front of the condominium building. 
Corrine McClintic informed Spiegel that the Wilmette police 
had  promised to arrest him if he  videotaped  her again. She 
reported the incident.  
    Spiegel also videotaped Corrine McClintic at a later, un‐
specified  Association  meeting.  Once  again,  she  threatened 
Spiegel with arrest if he continued videotaping her. The sec‐
ond amended complaint does not clarify whether McClintic 
filed a police report.  
4                                                      No. 18‐1070 

     2. Corrine McClintic’s Surveillance of Spiegel 
    Spiegel alleges that Corrine McClintic, not he, is the one 
engaged  in  illegal  surveillance.  He  contends  that,  between 
May 29 and June 4, 2016, she attempted to peer into Spiegel’s 
unit on three occasions. He suspects she took pictures. Spiegel 
also  caught  Corrine  McClintic  “spying”  on  him  by the pool 
and near the elevator. Spiegel does not specifically allege that 
he reported these incidents to the Wilmette police.  
   He  does  assert,  however,  that  “Wilmette  police  have  re‐
fused to act on Spiegel’s claims against residents and others.”  
The  only  specific  example  he  gives  in  the  second  amended 
complaint  involves  an  altercation  at  a  “recent  Association 
meeting” where “a resident’s son‐in‐law battered Spiegel in 
front of roughly ten people until security guards pulled him 
oﬀ.” Spiegel reported the incident to Wilmette police, but they 
declined to charge the man.  
     3. Procedural History 
    Spiegel filed suit against Corrine McClintic, alleging state 
law  defamation  and  requesting  a  declaration  that  the  First 
Amendment  protected  his  public  videotaping.  Two  days 
later, he filed a first amended complaint which added the Vil‐
lage of Wilmette as a defendant. The district court dismissed 
the first amended complaint for lack of subject matter juris‐
diction  but  granted  Spiegel  leave  to  file  a  second  amended 
complaint.  In  that  complaint,  Spiegel  sought  relief  against 
Corrine McClintic and the Village of Wilmette under 42 U.S.C. 
§ 1983 and against Corrine McClintic for  intrusion upon se‐
clusion  under  Illinois  law.  On  November  29,  2016,  Spiegel 
filed a  motion for a  temporary restraining order  or  prelimi‐
nary injunction, and the defendants moved to dismiss.  
No. 18‐1070                                                           5 

    On September 27, 2017, the district court dismissed Spie‐
gel’s claims against McClintic and denied Spiegel’s motion for 
a preliminary injunction. On November 7, 2017, after supple‐
mental  briefing,  the  district  court  dismissed  Spiegel’s  claim 
against Wilmette and entered final judgment.  
    Approximately one month later, Spiegel filed a combined 
motion  to  vacate  the  judgment  and  to  file  a  third  amended 
complaint. In a text‐only order, the district court denied the 
motion to vacate because it presented arguments already con‐
sidered and rejected and denied the motion to amend for the 
same reasons articulated in the November 7, 2017, order. Spie‐
gel’s proposed third amended complaint was largely identical 
to his second amended complaint, but it oﬀered several addi‐
tional  factual allegations and named three Wilmette oﬃcers 
as defendants. This appeal followed.  
                              II. ANALYSIS 
    Spiegel frames his suit as one meant to vindicate his con‐
stitutional  right  to  photograph  and  videotape  in  public.  He 
essentially  argues  that  the  defendants  violated  his  First 
Amendment rights by conspiring to prosecute him for lawful 
conduct. We need not reach the question of whether Spiegel 
has,  in  fact,  identified  a  constitutional  violation  because  his 
claims suﬀer from threshold deficiencies.  
     We review a district court’s dismissal under Rule 12(b)(6) 
de novo. LaBella Winnetka, Inc. v. Vill. of Winnetka, 628 F.3d 937, 
941 (7th Cir. 2010). Like the district court, we construe the sec‐
ond amended complaint in a light most favorable to Spiegel. 
Id.  
6                                                         No. 18‐1070 

     1. Spiegel Has Not Stated a § 1983 Claim Against McClintic 
    The  district  court  properly  dismissed  Spiegel’s  § 1983 
claim against Corrine McClintic because she is a private citi‐
zen.  “To  state  a  claim  for  relief  in  an  action  brought  under 
§ 1983, respondents must establish … that the alleged depri‐
vation  was  committed  under  color  of  state  law.”  Am.  Mfrs. 
Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49–50 (1999). The under‐
color‐of‐state‐law element means that § 1983 does not permit 
suits based on private conduct, “no matter  how discrimina‐
tory  or  wrongful.”  Id.  at  50  (citation  omitted).  But  a  private 
citizen can act under color of law if there is “evidence of a con‐
certed eﬀort between a state actor and that individual.” Fries v. 
Helsper, 146 F.3d 452, 457 (7th Cir. 1998). We call this the “con‐
spiracy theory” of § 1983 liability.  
    Spiegel  argues  that  he  can  hold  Corrine  McClintic  liable 
under § 1983 merely by alleging aid to or encouragement of 
state action by McClintic, not an actual conspiracy. That’s in‐
consistent with the clear holding in Fries. “To establish § 1983 
liability through a conspiracy theory, a plaintiﬀ must demon‐
strate that: (1) a state oﬃcial and private individual(s) reached 
an understanding to deprive the plaintiﬀ of his constitutional 
rights, and (2) those individual(s) were willful participant[s] 
in joint activity with the State or its agents.” Id. (internal cita‐
tions omitted). “[M]ere allegations of joint action or a conspir‐
acy do not demonstrate that the defendants acted under color 
of state law and are not suﬃcient to survive a motion to dis‐
miss.” Id. at 458.  
   Spiegel also argues that an “agreement among all the con‐
spirators  is  not  a  necessary  element  of  a  civil  conspiracy,” 
quoting Lenard v. Argento, 699 F.2d 874, 882 (7th Cir. 1983). But 
No. 18‐1070                                                         7 

he  misquotes  Lenard:  the  court  actually  stated  that  “[a]n  ex‐
press agreement” is not required. Id. (emphasis added).  
    With the proper standard established, we attempt to find 
a conspiracy within Spiegel’s allegations. Spiegel quotes lan‐
guage in Gramenos v. Jewel Cos., asserting that “[i]f the police 
promise to arrest anyone the shopkeeper designates, then the 
shopkeeper is exercising the state’s function and is treated as 
if he were the state.” 797 F.2d 432, 435 (7th Cir. 1986). But Spie‐
gel doesn’t allege that Wilmette police agreed to arrest Spiegel 
if directed to do so by McClintic. The oﬃcers clearly retained 
full discretion, evidenced by their decision to not arrest Spie‐
gel.  
    We have repeatedly held that “the mere act of furnishing 
information to law enforcement oﬃcers” does not constitute 
joint activity in an unconstitutional arrest. Butler v. Goldblatt 
Bros., 589 F.2d 323, 327 (7th Cir. 1978); see also Kelley v. Myler, 
149 F.3d 641, 649 (7th Cir. 1998) (“Bell called the police when 
Kelley refused to leave the property after being asked to do so 
and then described the situation to the oﬃcers; he had no fur‐
ther communication with the oﬃcers. Such evidence does not 
support her charge that a conspiracy existed to arrest her in 
violation of her civil rights.”); Gramenos, 797 F.2d at 435 (con‐
firming that “one who accuses someone else of a crime is [not] 
exercising the powers of the state”). In Brokaw v. Mercer Cty., 
we distinguished Gramenos and Butler because “they did not 
involve an alleged agreement between the police and the pri‐
vate  citizens;  rather,  the  private  individuals  acted  inde‐
pendently  from  the  government  in  making  the  police  re‐
ports.” 235 F.3d 1000, 1016 (7th Cir. 2000). The diﬀerence in 
Brokaw  was  that  two  private  citizens  and  a  deputy  sheriﬀ 
agreed  to  work  together  to  remove  a  child  from  a  home  by 
8                                                          No. 18‐1070 

filing  false  allegations  of  child  neglect.  Thus,  the  state  actor 
intentionally set in motion the seizure of the child, knowing 
that the removal was premised on false allegations. 
    So the mere act of filing false police reports is not actiona‐
ble under § 1983. Spiegel never alleges that the oﬃcers were 
aware that the reports were false, much less that they had pre‐
viously  agreed  with  McClintic  to  investigate  such  false  re‐
ports. In fact, it’s unclear whether Corrine McClintic’s reports 
contained falsehoods. He summarily alleges that the police re‐
ports involved false allegations, but never identifies them. Ra‐
ther, Spiegel emphasizes that the oﬃcers refused to listen to 
his explanations for why his conduct was lawful. That’s not 
enough to establish a conspiracy. 
   Because Spiegel has not plausibly alleged a conspiracy be‐
tween  McClintic  and  Wilmette  to  violate  his  constitutional 
rights, he failed to state a § 1983 claim against McClintic. 
     2. Spiegel Has Not Stated a Monell Claim Against Wilmette 
    The  district  court  properly  dismissed  Spiegel’s  claim 
against Wilmette because “a municipality cannot be held lia‐
ble solely because it employs a tortfeasor.” Monell v. Depʹt of 
Soc. Servs. of City of New York, 436 U.S. 658, 691 (1978). Rather, 
a municipality can be liable under § 1983 only “when execu‐
tion of a government’s policy or custom, whether made by its 
lawmakers or by those whose edicts or acts may fairly be said 
to represent oﬃcial policy, inflicts the injury.” Id. at 694.  
    We interpret that language as creating three bases for mu‐
nicipal liability: “(1) an express policy that causes a constitu‐
tional deprivation when enforced; (2) a widespread practice 
that is so permanent and well‐settled that it constitutes a cus‐
No. 18‐1070                                                         9 

tom or practice; or (3) an allegation that the constitutional in‐
jury was caused by a person with final policymaking author‐
ity.” Estate of Sims ex rel. Sims v. Cty. of Bureau, 506 F.3d 509, 
515 (7th Cir. 2007) (citation omitted).  
    Spiegel  argues  that  Wilmette’s  disorderly  conduct  ordi‐
nance constitutes the express policy of the City. The ordinance 
does not expressly criminalize public videography or photog‐
raphy. Wilmette, IL., Code  ch.  12‐4.1 (2017) (making it “un‐
lawful for any person to knowingly do any act in such unrea‐
sonable manner as to alarm or disturb another and to provoke 
a breach of the peace in the village”). And, given the require‐
ment  that  the  person  act  in  an  “unreasonable  manner,”  the 
ordinance  does  not  raise  facial  constitutional  concerns.  See 
Gower v. Vercler, 377 F.3d 661, 670 (7th Cir. 2004) (explaining 
that the materially identical Illinois disorderly conduct statute 
does not run afoul of the First Amendment); see also Am. Civil 
Liberties Union of Ill. v. Alvarez, 679 F.3d 583, 602 (7th Cir. 2012) 
(“[W]hen  ‘speech’  and  ‘nonspeech’  elements  are  combined, 
and  the  ‘nonspeech’  element  (e.g.,  prostitution)  triggers  the 
legal sanction, the incidental effect on speech rights will not 
normally raise First Amendment concerns.”). Certainly, a per‐
son can photograph and videotape in a sufficiently disruptive 
way that it would be not unconstitutional to arrest the indi‐
vidual for disorderly conduct.  
    Spiegel’s claim is thus about the enforcement of the stat‐
ute, not its facial constitutionality. “[A] written policy that is 
facially constitutional, but fails to give detailed guidance that 
might have averted a constitutional violation by an employee, 
does not itself give rise to municipal liability.” Szabla v. City of 
Brooklyn Park., 486 F.3d 385, 392 (8th Cir. 2007) (en banc). Spie‐
gel does not allege that Wilmette anticipated or intended that 
10                                                       No. 18‐1070 

the  ordinance  would  be  enforced  to  chill  lawful,  expressive 
conduct  like  photography.  See  Christensen  v.  Park  City  Mun. 
Corp., 554 F.3d 1271, 1280 (10th Cir. 2009) (explaining that en‐
forcement of an ordinance can give rise to Monell liability if 
the injury “was caused by a straightforward enforcement of 
the  ordinances,  and  not  by  any  additional  discretionary  ac‐
tions by the oﬃcers”).  
    We do not think Spiegel has plausibly alleged an express 
policy  by  Wilmette  to  enforce  the  disorderly  conduct  ordi‐
nance  unconstitutionally.  He  merely  alleges  that  oﬃcers  re‐
ceived reports of a disturbance, responded to the reports, and 
advised  an  apparent  provocateur  to  stop  his  surveillance. 
That’s not enough. See Surplus Store & Exch., Inc. v. City of Del‐
phi, 928 F.2d 788, 791 (7th Cir. 1991) (rejecting the argument 
that a municipality was liable because it “ha[d] a ‘policy’ of 
allowing or instructing its police oﬃcers to enforce the chal‐
lenged statutes”). 
   As for the other bases for Monell liability, Spiegel wisely 
declines to argue that they exist. Two visits by oﬃcers do not 
constitute a widespread policy or practice. And the complaint 
makes no mention of any Wilmette oﬃcials who might have 
policymaking authority. 
    Spiegel  also  argues  that  Wilmette  can  be  held  liable  be‐
cause the Village “ratified” its oﬃcers’ actions. For a munici‐
pality  to  be  liable  on  a  ratification  theory,  the  municipality 
“must approve both the employee’s conduct and the basis for 
that conduct, i.e., the employee’s motivation.” Waters v. City of 
Chicago, 580 F.3d 575, 584 (7th Cir. 2009). Spiegel relies upon 
briefing  in  which  Wilmette  argued  that  the  threats  to  arrest 
Spiegel did not violate the constitution. But contending that 
No. 18‐1070                                                       11 

no constitutional violation occurred is far diﬀerent from as‐
serting that the actions were appropriate even assuming the 
oﬃcers intended to chill free speech. Spiegel did not state a 
Monell claim against Wilmette. 
   3. Spiegel Has Not Stated a Claim for Intrusion Upon Seclu‐
      sion 
     Under  Illinois  law,  a  plaintiﬀ  may  sue  for  an  intrusion 
upon seclusion. Lawlor v. N. Am. Corp. of Ill., 2012 IL 112530, ¶ 
34. The cause of actionʹs elements are: “(1) the defendant com‐
mitted an unauthorized intrusion or prying into the plaintiﬀ’s 
seclusion; (2) the intrusion would be highly oﬀensive or ob‐
jectionable to a reasonable person; (3) the matter intruded on 
was private; and (4) the intrusion caused the plaintiﬀ anguish 
and suﬀering.” Busse v. Motorola, Inc., 813 N.E.2d 1013, 1017 
(Ill.  App.  Ct.  2004).  The  district  court  dismissed  Spiegel’s 
claim  after finding that he did not  allege damages from the 
purported intrusions.  
    Spiegel  argues,  simply,  that damages  for  intrusion upon 
seclusion are presumed. “Under Illinois law, a plaintiﬀ must 
prove actual injury in the form of, for example, medical care, 
an inability to sleep or work, or a loss of reputation and integ‐
rity in the community in order to recover damages for torts 
such  as  intrusion  upon  seclusion.  Injury  is  not  presumed.” 
Schmidt v. Ameritech Ill., 768 N.E.2d 303, 316 (Ill. App. Ct. 2002) 
(citation omitted) (emphasis added); see also McGreal v. AT & 
T Corp., 892 F. Supp. 2d 996, 1015 (N.D. Ill. 2012) (collecting 
cases in which courts dismissed claims for intrusion upon se‐
clusion for failure to allege damages specifically). Spiegel did 
not allege facts to support a required element of his state law 
privacy claim. 
12                                                   No. 18‐1070 

      4. Spiegel’s Remaining Motions  
    Spiegel also appeals the district court’s denial of his mo‐
tion for a preliminary injunction, motion to vacate the judg‐
ment, and motion for leave to file a third amended complaint. 
Because the district court correctly found that Spiegel had not 
stated a claim against the defendants, the court properly de‐
nied the motions for injunctive relief and to vacate the judg‐
ment. 
   The proposed third amended complaint included claims 
against three oﬃcers. The district court denied the motion to 
amend on futility grounds but did not address the addition of 
individual oﬃcers as defendants. Despite that oversight, the 
court properly denied the motion to amend. “When there has 
been  an  entry  of  final  judgment,  a  complaining  party  may 
amend  a  complaint  pursuant  to  Rule  15(a)  only  after  that 
party has successfully altered or amended the judgment pur‐
suant to Rule 59(e) or the judgment has been vacated pursu‐
ant to Rule 60(b).” Dubicz v. Commonwealth Edison Co., 377 F.3d 
787, 790 (7th Cir. 2004). Because the court entered final judg‐
ment and denied Spiegel’s motion to vacate the judgment, the 
court had no jurisdiction to consider the motion to amend. Id.  
                          III. CONCLUSION 
     The district court correctly found that Spiegel did not state 
constitutional or state law claims in his second amended com‐
plaint. McClintic did not conspire with Wilmette, and Spiegel 
has not identified an express policy by Wilmette that caused 
a constitutional deprivation. As to his state law privacy claim, 
Illinois law requires that damages be specifically alleged.  
                                                    AFFIRMED.